Citation Nr: 1800480	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-02 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a prostate disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

G.C., Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to June 1990. 

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2011 and July 2013 rating decisions of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was remanded to afford the Veteran his requested videoconference hearing in an August 2017 decision.

In September 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The Board notes that during his hearing, the Veteran withdrew his appeal with regard to the following issues: entitlement to service connection for a psychiatric disorder, entitlement to service connection for a dental disorder, and entitlement to an increased rating for an appendectomy scar, which is currently rated as noncompensably disabling.

This matter is now properly before the Board, and the two remaining issues on appeal are addressed below.


FINDINGS OF FACT

1. The Veteran likely has tinnitus that is attributable to his active military service.

2. The preponderance of the evidence fails to establish that any current prostate disorder began in or is otherwise etiologically related to service.


CONCLUSIONS OF LAW

1. The Veteran has tinnitus that is the result of disease or injury incurred during active military service. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2. The criteria for service connection for a prostate disorder have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits. 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In December 2009 and April 2012, the RO mailed the Veteran VCAA letters detailing the evidentiary requirements of a service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran. The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

The Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues on appeal.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in March 2011 and July 2013. Based on the examinations and the records, the VA medical examiners were able to provide adequate opinions. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied.

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303 (b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Tinnitus

The Veteran contends he has tinnitus which is etiologically related to loud noise exposure in service.

The Veteran's service treatment records are silent for any complaints of tinnitus or ringing in the ears. Service treatment records do reflect audiological testing, which revealed some hearing loss. 

Post-service medical evidence concerning this issue consists notably of an October 2009 VA treatment note which reflected that the Veteran has tinnitus bilaterally, though worse on the left. The Veteran's tinnitus was noted as infrequent, but lasting up to two hours. The Veteran was also noted to have a history of hazardous noise exposure, including 20 years of military service. 

Also of note is an August 2011 VA audiology consult. The doctor noted that the results of the October 2009 consult were unchanged, including the continuing tinnitus. Indeed, it was also noted that the Veteran would be a new hearing aid user.

The Veteran was afforded a VA audiology examination in July 2013, at which time the examiner noted that the Veteran presented with recurrent tinnitus. The Veteran reported that the tinnitus was first noted in 1986, and that the left ear was worse than the right. He described it as a muffled siren noise. The examiner observed that the Veteran's service treatment records were silent of any complaints or treatment for tinnitus, and that the Veteran's audiological testing at enlistment and separation were normal.  The examiner opined that it is less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure, citing normal hearing in service, lack of complaints or diagnosis during service, and occupational and recreational noise exposure after service.

The Veteran reported during his September 2017 hearing that he first noticed ringing or buzzing in his ears around 1983 to 1985. The Veteran further testified during his hearing that in 1982, he was fixing aircraft on the flight line at George Air Force Base in California, between two active runways. He stated that very inexpensive ear protection was provided. He also testified that he was afforded several audiological evaluations in service, as confirmed by the record, and that he was told he had sinusitis. After taking antibiotics, the Veteran reported he was able to pass his hearing examination.

The Board also recognizes that the Veteran's spouse testified as to his audiological troubles. Specifically, she testified that the Veteran has always complained about his hearing, including a "buzz" in his ears all the time. She further stated that she has known him since 1982, and that he complains mostly of his left ear.

Regarding the Veteran's tinnitus claim, upon consideration of the above evidence, the Board finds that, resolving reasonable doubt in the Veteran's favor, a grant of service connection for tinnitus is warranted. The evidence shows a current diagnosis of tinnitus, which the Veteran has credibly reported began during service and has continued from that time to the present. 

As noted above, the competent medical evidence has established that the Veteran carries a current diagnosis of tinnitus. The Board acknowledges that in the October 2011 VA examination report, the examiner stated that she found it less likely than not that the Veteran's tinnitus was etiologically linked to military service. However, the Board finds that this medical opinion did not give due consideration to the Veteran's competent and credible account of the onset of symptoms in service and their continuity thereafter, and provided no reason for rejecting the Veteran's lay history. Importantly, the Board notes the February 2009 VA audiology consult which confirms not only that the Veteran has a current tinnitus diagnosis, but also points to the Veteran's long history of military noise exposure as a cause. Based on the foregoing, the Board finds that the February 2009 treatment note and corroborated lay testimony of record is more probative than the VA examination of record. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Consequently, and given that the Veteran is diagnosed with tinnitus and that he has credibly reported that the symptoms of tinnitus began in service and have continued to the present, the Board finds that it is as likely as not that the Veteran's currently diagnosed tinnitus is traceable to military service. With resolution of reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prostate Disorder

The Veteran essentially contends that a prostate disorder was shown in service treatment records, and that his current prostate disorder thus developed in service or is otherwise causally related to service.

Service records show treatment for prostatitis beginning in October 1988, when testing of cultures revealed the Veteran had prostatitis. In November 1989, the Veteran's diagnosis of prostatitis was confirmed, and Vibromycin was prescribed for treatment. A December 1989 follow-up note reflects the Veteran's prostate was somewhat enlarged but not as soft or baggy as at the previous examination. The treating physician ordered termination of the prescribed Vibromycin two days after this visit. An August 1992 report of medical history confirms that the Veteran was treated for prostatitis in November 1989 with Vibramycin, and that treatment had good results. Indeed, the Veteran's prostate was noted as normal to digital examination. Also of note is an April 1997 report of medical history where the Veteran reported a normal prostate. The Veteran also denied any issues relating to frequent or painful urination. 

The first post-service treatment note of record is in July 2008, when the Veteran sought treatment with Dr. C.O. in part due to reported decreased urinary flow for the previous several months. The Veteran was referred to a urologist for a prostate examination. The Veteran did indeed follow up with Dr. T.W., a urologist. The Veteran reported decreased force of stream and urinary frequency. An August 2008 treatment note reflected that Dr. T.W. opined that the Veteran may have prostatitis. In December 2009, the Veteran presented to the emergency room for back pain and urinary complaints of frequency, dribbling and fever. The Veteran was diagnosed with acute prostatitis, and was discharged with a new antibiotic as well as instructions to drink fluids and rest.

The Veteran was afforded a VA examination in March 2011 to address his claim. The examiner reviewed the record and noted the Veteran's in-service treatment of prostatitis, including that he was treated for several infections of the prostate. The Veteran reported that he had continuing symptoms like slow flow and post-void dribbling after his active service. The Veteran also stated he feels unable to get all the urine out on occasion, he denied pain, conveyed his belief that his urinary symptoms are related to his prostate swelling, and that he is self-treating with palmetto. The examiner conducted testing but concluded that there was no diagnosis, as no diagnosable disorder was found on testing, physical examination, or with laboratory results. The Veteran's prostate was found to be of normal size for his age, with no aspects of the examination associated with chronic infection or enlargement. The Veteran's white blood count and PSA were normal, and there was no evidence of a current infection. The examiner also noted that the Veteran stated that he had no specific treatment of his prostate in the previous several years, except self-treatment with herbal remedies, and that he reported not having any problems currently.

As previously mentioned, the Veteran was afforded a hearing in September 2017, where he and his spouse testified as to his claimed conditions. The Veteran confirmed he had prostate issues in service around 1989. He testified as to continuing issues with leaking due to an enlarged prostate, and that he now has problems emptying his bladder. It was also represented that medical records dated between 2006 and 2009 show the Veteran has a current, chronic prostatitis issue. The Veteran also explained that between 1990 and 2006, he did not have sufficient medical insurance to seek treatment for his condition, though he still had symptoms. The Veteran stated that he currently goes to the Toledo CBOC, but that he does not generally seek treatment for his prostate issue. The Veteran conveyed that he has a fluctuating PSA level, and that he also sought care from a private medical center. Upon questioning, the Veteran denied taking any medication for his prostate and denied wearing any absorbing material due to leakage.

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim. In so finding, the Board acknowledges that the Veteran was diagnosed with prostatitis in service, and has had some prostate issues after separation from service. However, the first instance of post-service treatment for a prostate issue, is, per the Veteran's own admission, over 16 years after separation. Also, the Board notes that the medical record shows the Veteran's prostate treatment post service involved acute, and not chronic, issues. See December 2009 emergency room record. The 2011 VA examiner opined that while he did in fact have prostatitis in service, the Veteran does not have any current diagnosis of a chronic prostate disorder, and as such, there can be no nexus to service. The examiner's opinion was provided following review of the claims file and examination of the Veteran, and provided adequate rationale for the conclusion reached. Accordingly, that opinion is entitled to great probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion). Moreover, there is no medical opinion suggesting that any prostate disorder is related to service. 

While the Veteran may believe that he suffers from a current prostate disorder that is related to service, such distinctly medical questions of causation or etiology are beyond the purview of lay knowledge or expertise. The Veteran has not been shown to possess the requisite expertise or knowledge to address these questions. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). Accordingly, his opinion as to the diagnosis or etiology of his claimed prostate disorder is not competent medical evidence. The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions. Importantly, as noted above, there is no competent medical opinion supporting the claim of record.

For the reasons set forth above, the preponderance of the evidence is against the claim, and service connection for a prostate disorder is denied.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, to that extent the doctrine is not applicable. See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a prostate disorder is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


